internal_revenue_service department of the treasury number info release date uil washington dc person to contact telephone number refer reply to cc fip plr-133995-03 date date re dear this letter refers to a form_3115 application_for change in accounting_method and a request for a private_letter_ruling dated date that were filed together on behalf of as discussed during a telephone conversation on date held among you myself and of this office as well as a telephone conversation on date between you and we will treat your form_3115 signed by the applicant on date and the accompanying request for a private_letter_ruling as a request for general information which was furnished at that time accordingly we will close our case file at this time all correspondence and exhibits will remain the property of the service if there are any questions please contact at the number noted above additionally we have requested that the user_fee be refunded under separate cover this action is handled by the user_fee unit who will contact you directly by mail sincerely yours robert b williams senior counsel branch office of associate chief_counsel financial institutions products cc
